UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2150



JAMES D. ALDAY; LORRI ALDAY,

                                          Plaintiffs - Appellants,

          versus


TECPHY DIVISION FIRMINY,

                                               Defendant - Appellee,

          and


FORTECH, INCORPORATED; C. H. POWELL COMPANY,

                                                          Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-97-2356-2-18)


Submitted:   May 11, 1999                     Decided:   June 9, 1999


Before WIDENER and KING, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Julian H. Toporek, Savannah, Georgia, for Appellants. Robert H.
Brunson, Courtney A. Crook, NELSON, MULLINS, RILEY & SCARBOROUGH,
L.L.P., Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     James and Lorri Alday appeal the district court’s order grant-

ing Appellee summary judgment in this diversity personal injury

action. We have reviewed the record and the district court’s opin-

ion and find no reversible error.   Accordingly, we affirm on the

reasoning of the district court.    See Alday v. Tecphy Division

Firminy, No. CA-97-2356-2-18 (D.S.C. July 10, 1998).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2